                          1 ROYAL F. OAKES (SBN 080480)
                            roakes@mail.hinshawlaw.com
                          2 MICHAEL A.S. NEWMAN (SBN 205299)
                            mnewman@hinshawlaw.com
                          3 Hinshaw & Culbertson LLP
                            633 West 5th Street, 47th Floor
                          4 Los Angeles, CA 90071-2043
                            Telephone: 213-680-2800
                          5 Facsimile: 213-614-7399
                          6 Attorneys for Defendant
                            METROPOLITAN LIFE INSURANCE COMPANY
                          7
                          8
                                                 UNITED STATES DISTRICT COURT
                          9
                                                EASTERN DISTRICT OF CALIFORNIA
                        10
                               NAOMI RAMIREZ,                               Case No. 2:17-cv-01561-KJM-
                        11                                                  CKD
                                         Plaintiff,
                        12                                                  (Honorable Kimberly J. Mueller)
                                   vs.
                        13                                                  STIPULATION BY ALL
                           METROPOLITAN LIFE INSURANCE                      PARTIES TO REQUEST A 90-
                        14 COMPANY and FARMERS AGENTS                       DAY CONTINUANCE OF PRE-
                           GROUPS BENEFITS,                                 TRIAL DEADLINES; ORDER
                        15
                                   Defendants.                              Hearing Date: Not Set
                        16                                                  Hearing Time: Not Set
                                                                            Courtroom: 3
                        17
                                                                            Complaint Filed: July 27, 2017
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28               STIPULATION BY ALL PARTIES TO REQUEST A 90-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP
      633 West 5th Street                                                            DEADLINES; [PROPOSED] ORDER
           47th Floor
  Los Angeles, CA 90071-2043                                                          Case No. 2:17-cv-01561-KJM-CKD
         213-680-2800                                                                                 302916372v1 1005131
                         1           It is hereby stipulated by and between attorneys of record for all parties:
                         2
                         3           1.     On April 6, 2018 the Court in the above-entitled matter established the
                         4     following deadlines: The expert designation deadline is December 7, 2018; the
                         5     rebuttal expert designation deadline, and the percipient discovery deadline, are both
                         6     January 7, 2019; and, the last day on which a dispositive motion may be heard is
                         7     February 22, 2018.
                         8           2.     The parties have diligently conducted discovery, but wish to participate
                         9     in a mediation session, without the need for completing all remaining discovery,
                       10      including approximately one dozen depositions, many involving testimony by
                       11      physicians, which would all need to be completed during the upcoming holidays to
                       12      comply with existing deadlines.
                       13            3.     The parties also wish to pursue settlement possibilities without the need
                       14      for filing and responding to dispositive motions. Based on the available line motion
                       15      hearing dates, such motions would need to be filed by January 4, 2019.
                       16            4.     The parties thus request respectfully request the continuance of the above
                       17      deadlines by approximately 90 days, or to any dates thereafter convenient with the
                       18      Court's calendar, to permit the parties to pursue settlement possibilities, and to avoid
                       19      the necessity of extensive deposition testimony.
                       20
                       21      DATED: December 4, 2018                        Hinshaw & Culbertson LLP
                       22
                                                                       By: /s/ Royal F. Oakes
                       23                                                  ROYAL F. OAKES
                                                                           MICHAEL A.S. NEWMAN
                       24                                                  Attorneys for Defendant
                                                                           METROPOLITAN LIFE INSURANCE
                       25                                                  COMPANY
                       26
                       27
                       28                                                 1
                                            STIPULATION BY ALL PARTIES TO REQUEST A 90-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                             DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                    Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                    302916372v1 1005131
                         1
                               DATED: December 4, 2018                    Ortiz Law Group, P.C.
                         2
                         3                                         By: /s/ Jesse Ortiz
                                                                       JESSE ORTIZ
                         4                                             NOLAN BERGGREN
                                                                       Attorneys for Plaintiff
                         5                                             NAOMI RAMIREZ
                         6
                         7
                         8
                         9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                             2
                                         STIPULATION BY ALL PARTIES TO REQUEST A 90-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                          DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                 Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                 302916372v1 1005131
                         1                                               ORDER
                         2           For good cause appearing therefor, the Court orders the existing pretrial dates
                         3     and deadlines extended, as follows:
                         4           1. Designation of expert witnesses: March 7, 2019.
                         5           2. Designation of rebuttal expert witnesses and percipient discovery cut
                         6     off: April 8, 2019.
                         7           3. Last day for hearings on dispositive motions: May 31, 2019.
                         8
                               DATED: December 7, 2018.
                         9
                       10
                                                                       UNITED STATES DISTRICT JUDGE
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                                1
                                            STIPULATION BY ALL PARTIES TO REQUEST A 90-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                             DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                    Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                    302916372v1 1005131
